NOTICE OF ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael D. Murphy (Reg. No. 44,958) on 12/24/2021.
The application has been amended as follows:
In the Claims
Please amend Claim 16 to:
16. (Currently amended) A phase locked loop arrangement for a beamforming system, comprising:
a plurality of phase-adjustable phase locked loops, each configured to provide a respective oscillator signal and each comprising:
a frequency divider to provide a frequency divided signal based on the oscillator signal;
a phase comparator configured to output a respective control signal in response to a detection of a phase deviation between a common reference signal and the frequency divided signal;
an adjustable charge pump arrangement having a loop filter, and a charge pump with an adjustment input, wherein the charge pump is connected to the loop filter to inject an adjustable charge pump current into the loop filter; 
a constant current source configured to inject a first predetermined charge current into the loop filter;
wherein the adjustable charge pump arrangement is connected to the phase comparator to provide a voltage control signal to an oscillator of the phase-adjustable phase locked loop in response to the control signal and to generate a phase deviation between the oscillator signal of the phase-adjustable phase locked loop and an oscillator signal of at least one other phase-adjustable phase locked loop of the plurality of phase-adjustable phase locked loops, based on the charge pump comprising a current-mirror circuit that adjusts the adjustable charge pump current output by the charge pump into the loop filter in dependence on the value of an adjustment signal applied to the adjustment input; and
wherein the current-mirror circuit comprises a reference current side configured to receive a fixed reference current and generate an adjustable reference current responsive to the value of the adjustment signal, the adjustable reference current mirrored to an output side of the current-mirror circuit and output as the adjustable charge pump current.
	
Please cancel claim 18.

Claim 19, line 1, “The phase locked loop arrangement according to claim 18” has been changed to --The phase locked loop arrangement according to claim 16--.


Claim 21, line 1, “The phase locked loop arrangement according to claim 18” has been changed to --The phase locked loop arrangement according to claim 16--.
	 
Reason For The Above Changes
The above changes have been made as it was agreed during the telephone interview between the examiner and applicant’s representative on 12/24/2021.

REASONS FOR ALLOWANCE
Claims 16-17 and 19-28 are allowed.
Claim 16, as amended, is allowed because the prior art of record does not disclose nor render obvious wherein the current-mirror circuit comprises a reference current side configured to receive a fixed reference current and generate an adjustable reference current responsive to the value of the adjustment signal, the adjustable reference current mirrored to an output side of the current-mirror circuit and output as the adjustable charge pump current as cited with the rest of the claimed limitations.
Claims 17 and 19-28 are allowed based on the dependency from claim 16.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.